 

EXHIBIT 10.11

 

LOGO [g43431img1.jpg]

 

LEASE

 

between

 

UPONOR ALDYL COMPANY, INC.

a Delaware corporation

 

as LANDLORD

 

and

 

PW POLY CORP.

a Minnesota corporation

 

as TENANT

 

Premises: 4501 West 49th Street, Tulsa, Oklahoma



--------------------------------------------------------------------------------

 

LEASE

 

THIS LEASE is made and entered into this 27th day of September, 2004, between
UPONOR ALDYL COMPANY, INC., a Delaware corporation (“Landlord”), and PW POLY
CORP., a Minnesota corporation (“Tenant”).

 

WITNESSETH:

 

In consideration of the rents reserved and the covenants and conditions set
forth herein, Landlord and Tenant agree as follows:

 

I. SUMMARY OF FUNDAMENTAL LEASE TERMS.

 

  A. Parties.

 

Landlord: Uponor Aldyl Company, Inc.

Tenant:     PW Poly Corp.

 

  B. Premises (Paragraph 1).

 

Land and improvements at 4501 West 49th Street, Tulsa, Oklahoma, on the real
property described in Exhibit A attached hereto.

 

  C. Term (Paragraph 4).

 

Twenty (20) Lease Years.

 

  D. Rent (Paragraph 5).

 

Basic Rent $90,000.

 

  E. Notice Addresses.

 

  (i) If to Tenant:

 

c/o PW Poly Corp.

222 South 9th Street

Suite 2886

Minneapolis, MN 55402

Attention: Dobson West

Facsimile No.: 612-371-9651

Federal Tax Identification Number:                     

 

1



--------------------------------------------------------------------------------

with a copy to:

 

Fredrikson &Byron PA

4000 Pillsbury Center

200 South Sixth Street

Minneapolis, MN 55402

Attn.: Lisa Holter, Esq.

Facsimile No.: 612-492-7077

 

  (ii) If to Landlord:

 

Uponor Aldyl Company, Inc.

c/o Uponor North America, Inc.

14985 Glazier Avenue, Suite 303

Apple Valley, MN 55124

Attention: Jyri Luomakoski, Chairman

Facsimile No.: 952-997-8999

Federal Tax Identification Number:                     

 

with a copy to:

 

Holland & Hart LLP

555 17th Street, Suite 3200

Denver, CO 80202

Attention: Christina Groll

Facsimile No.: 303-295-8261

 

  F. Definitions.

 

See Exhibit D attached.

 

ARTICLE XXV. PREMISES.

 

Landlord hereby leases, lets and demises to Tenant, and Tenant hereby takes and
leases from Landlord, for the term and upon the provisions hereinafter
specified, (a) the land located in Tulsa, Oklahoma more particularly described
on Exhibit “A” (the “Land”), (b) all hereditaments, easements, rights-of-way,
rights, privileges in and to the Land, including beneficial easements over other
lands; and (c) the buildings, structures, real estate fixtures and other
improvements now or hereafter constructed on the Land (collectively, the
“Improvements”) (hereinafter referred to collectively as the “Premises.”

 

ARTICLE XXVI. USE; QUIET ENJOYMENT.

 

26.1 Tenant may occupy and use the Premises for office/warehouse/manufacturing
and such other purposes as are permitted by applicable laws, codes and
regulations. Tenant shall not use or occupy or permit any of the Premises to be
used or occupied, nor do or permit anything to be done in or on any of the
Premises, in a manner which would or might violate any Law or

 

2



--------------------------------------------------------------------------------

Legal Requirement, or make void or voidable or cause any insurer to cancel any
insurance required by this Lease

 

26.2 Subject to the provisions hereof, so long as no Event of Default has
occurred and is continuing, Tenant shall quietly hold, occupy and enjoy the
Premises throughout the Term without hindrance by Landlord. Landlord and its
employees, contractors, authorized representatives and agents may enter upon and
examine any of the Premises at such reasonable times as Landlord may select and
upon forty-eight hours prior notice to Tenant (except in the case of any
emergency, in which event no notice shall be required) for the purpose of
inspecting the Premises, verifying compliance or non-compliance by Tenant with
its obligations hereunder and the existence or non-existence of an Event of
Default or event which with the passage of time and/or notice would constitute
an Event of Default, showing the Premises to prospective buyers, lenders, and
tenants (provided that showings to prospective tenants shall be limited to the
last six (6) months of the Term), and taking such other action with respect to
the Premises as is permitted by any provision hereof.

 

ARTICLE XXVII. TERM.

 

27.1 Subject to the provisions hereof, Tenant shall have and hold the Premises
for a term commencing on the date hereof and ending on the last day of the two
hundred fortieth (240th) full calendar month next following the date hereof (the
“Expiration Date”).

 

27.2 Tenant may, at its option, extend the Lease Term for four (4) successive
periods of five (5) years each upon the same terms and conditions herein
expressed. Tenant shall give Landlord written notice of Tenant’s intent to
extend the Term at least six (6) months prior to the expiration of the Term
under which Tenant is then in possession. Tenant’s right to extend the Lease
Term shall be subject to the non-existence of any Event of Default or event that
with the passage of time and/or notice would constitute an Event of Default at
the time Tenant gives its notice of intent to extend the Term and at the time
the extension of the Term would commence.

 

ARTICLE XXVIII. RENT.

 

Tenant shall pay to Landlord without demand, offset or abatement, as annual rent
for the Premises during the Term, Ninety Thousand and no Dollars ($90,000.00)
(“Basic Rent”). Basic Rent shall be payable in advance in quarterly installments
of Twenty-Two Thousand Five Hundred and no/100 Dollars ($22,500.00). Pro rata
Basic Rent for the initial calendar quarter shall be paid on the date hereof.
Subsequent payments shall be due on the first day of each calendar quarter.

 

ARTICLE XXIX. PAYMENT OF IMPOSITIONS.

 

29.1 Before interest or penalties are due thereon, Tenant shall pay and
discharge all real and personal property taxes, all charges for any easement or
agreement maintained for the benefit of any of the Premises, all assessments and
levies, all permit, inspection and license fees, all rents and charges for
water, sewer, utility and communication services relating to any of the Premises
for any portion of the Term, and all other public charges whether of a like or
different nature, imposed upon or assessed against (i) Tenant, (ii) Tenant’s
possessory interest in the Premises, or (iii) the Premises (collectively, the
“Impositions”). If Tenant fails two times to pay

 

3



--------------------------------------------------------------------------------

any of the Impositions before interest or penalties become due thereon, in
addition to all other remedies available to Landlord, Landlord may require
Tenant to thereafter pay all Impositions not less than thirty (30) days before
interest or penalties become due thereon. Nothing herein shall obligate Tenant
to pay (A) income, excess profits or other taxes of Landlord that are determined
on the basis of Landlord’s net income or net worth (unless such taxes are in
lieu of or a substitute for any other tax, assessment or other charge upon or
with respect to the Premises which, if it were in effect, would be payable by
Tenant under the provisions hereof or by the terms of such tax, assessment or
other charge), (B) any estate, inheritance, succession, gift or similar tax
imposed on Landlord, (C) any capital gains tax imposed on Landlord in connection
with the sale of the Premises to any Person or (D) any assessments, levies or
other charges related to the Environmental, Health and Safety Liabilities for
which Landlord is expressly liable under this Lease. If any Imposition may be
paid in installments without penalty, Tenant shall have the option to pay such
Imposition in installments; in such event, Tenant shall be liable only for those
installments that relate to portions of the Term. Tenant shall prepare and file
all tax reports required by governmental authorities that relate to the
Impositions. Tenant shall deliver to Landlord (1) copies of all settlements and
notices pertaining to the Impositions issued by any governmental authority
within ten (10) days after Tenant’s receipt thereof, and (2) receipts for
payment of all Impositions within ten (10) days after the due date thereof.

 

29.2 Tenant shall have the right to contest as set forth in Paragraph 10 below.

 

ARTICLE XXX. COMPLIANCE WITH LAWS, AGREEMENTS; ENVIRONMENTAL MATTERS.

 

Tenant shall, at its expense, comply with and conform to, all Insurance
Requirements and Legal Requirements, except those that are applicable to the
Environmental, Health and Safety Liabilities for which Landlord is expressly
liable under this Lease, or for which Landlord has a potential claim against
other parties for such environmental liability. Tenant shall not at any time (i)
cause, permit or suffer to occur any Environmental Violation or (ii) permit any
sublessee, assignee or other Person occupying the Premises under or through
Tenant to cause, permit or suffer to occur any Environmental Violation and, at
the request of Landlord, Tenant shall promptly remediate or undertake any other
appropriate response action to correct any such Environmental Violation or take
reasonable steps to obtain a determination by the governmental agency having
jurisdiction that no remediation is required.

 

ARTICLE XXXI. LANDLORD’S ENVIRONMENTAL REPRESENTATIONS AND OBLIGATIONS.

 

Except as disclosed on Exhibit C to this Lease:

 

31.1 Landlord is, and at all times has been, in material compliance with all
applicable Environmental Laws related to the Premises. Neither Landlord nor any
other Person for whose conduct they are or may be held to be responsible has
received, and to the Knowledge of Landlord, none of the foregoing has any basis
to expect to receive, any actual or threatened order, notice, or other
communication from (i) any governmental entity or private citizen acting in the
public interest, or (ii) the current or prior owner or operator of the Premises
or (iii) any other party, of any actual or potential violation or failure to
comply with any Environmental

 

4



--------------------------------------------------------------------------------

Laws related to the Premises, or of any actual or threatened obligation to
undertake or bear the cost of any Environmental, Health, and Safety Liabilities
with respect to the Premises.

 

31.2 There are no pending or, to the Knowledge of Landlord, threatened claims,
liens, or other restrictions of any nature, resulting from any Environmental,
Health, and Safety Liabilities or arising under or pursuant to any Environmental
Laws, with respect to or affecting any of the Premises.

 

31.3 Landlord has not received, and to the Knowledge of Landlord there is no
basis to expect to receive, any citation, directive, inquiry, notice, order,
summons, warning, or other communication that relates to Hazardous Substances,
or any alleged, actual, or potential violation or failure to comply with any
Environmental Laws, or of any alleged, actual, or potential obligation to
undertake or bear the cost of any Environmental, Health, and Safety Liabilities
with respect to the Premises. All prior citations, directives, inquiries,
notices, orders, summonses, warnings, or other communications that related to
Hazardous Substances, or any alleged, actual, or potential violation or failure
to comply with any Environmental Laws, or of any alleged, actual, or potential
obligation to undertake or bear the cost of any Environmental, Health and Safety
Liability with respect to the Premises have been corrected or cured so that the
violation or failure no longer exists.

 

31.4 To the Knowledge of Landlord, there has been no Release or Threat of
Release, of any Hazardous Substances above reportable quantities at or from the
Premises.

 

31.5 Landlord has delivered to Tenant or its counsel true and complete copies
and results of any reports, studies, analyses, tests, or monitoring possessed or
initiated by Landlord pertaining to Hazardous Materials in, on, or under the
Premises, or concerning compliance by the Seller and Uponor with Environmental
Laws related to the Premises.

 

31.6 To the Knowledge of Landlord, there are no above ground or underground
storage tanks or wells at the Premises.

 

31.7 To the Knowledge of Landlord, Landlord has not permitted or conducted, nor
is it aware of, any Hazardous Activity conducted with respect to the Premises
except in material compliance with all applicable Environmental Laws.

 

(a) The parties acknowledge and agree that the Premises are impacted by
Environmental, Health, and Safety Liabilities, including those described in the
Environmental Reports described on the attached Exhibit C (the “Reports”). As
between Landlord and Tenant, Landlord shall be solely responsible for complying
with all Insurance Requirements and Legal Requirements related to the
Environmental, Health and Safety Liabilities. Landlord shall indemnify, defend
and hold Tenant and its officers, employees, and agents harmless from any claim,
judgments, damages, penalties, fines, costs, liabilities or losses that arise
during or after the term of this Lease from or in connection with all
Environmental, Health, and Safety Liabilities or in connection with any
remediation thereof, except to the extent they are exacerbated by Tenant.

 

(b) Landlord shall use commercially reasonable efforts to conduct its activities
on the Premises in a manner that will not interfere with the business operations
being conducted by

 

5



--------------------------------------------------------------------------------

the Tenant on the Premises, balancing the cost of such efforts against the
inconvenience to Tenant. Landlord shall observe all applicable Laws in the
course of performing its activities on the Premises. Landlord shall be
responsible for locating all underground utilities and structures prior to
commencing any subsurface work. Landlord shall promptly repair and restore all
areas damaged by its activities to a condition as good as that existing prior to
Landlord’s entering onto the Premises, ordinary wear and tear excepted. Landlord
shall indemnify Tenant and its employees and agents from any losses, damages,
claims, arising directly from Landlord’s negligence in observing applicable
Laws.

 

(c) Tenant may conduct such environmental investigations and make such reports
to governmental agencies as are required or appropriate as reasonably determined
by Tenant to the extent any such investigation will not exacerbate any
Environmental, Health, and Safety Liabilities or adversely affect remediation of
same.

 

ARTICLE XXXII. NO LIENS.

 

32.1 Tenant shall not, directly or indirectly, create or permit to be created or
to remain, and shall promptly discharge or remove any lien, levy or encumbrance
on any of the Premises or on any Rent or any other sums payable by Tenant under
this Lease, other than any mortgage, lien, encumbrance or other charge created
by or resulting solely from any act or omission of Landlord. NOTICE IS HEREBY
GIVEN THAT LANDLORD SHALL NOT BE LIABLE FOR ANY LABOR, SERVICES OR MATERIALS
FURNISHED OR TO BE FURNISHED TO TENANT OR TO ANYONE HOLDING OR OCCUPYING ANY OF
THE PREMISES THROUGH OR UNDER TENANT AND THAT NO MECHANICS’ OR OTHER LIENS FOR
ANY SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF
LANDLORD IN AND TO ANY OF THE PREMISES. LANDLORD MAY AT ANY TIME POST NOTICES ON
THE PREMISES REGARDING SUCH NON-LIABILITY OF LANDLORD.

 

32.2 Tenant and Landlord shall execute, deliver and record, file or register
(collectively, “record”) all such instruments as may be required or permitted by
any present or future Law in order to evidence the respective interests of
Landlord and Tenant in the Premises, and shall cause a memorandum of this Lease
(or, if such a memorandum cannot be recorded, this Lease), and any supplement
hereto or thereto, to be recorded in such manner and in such places as may be
required or permitted by any present or future Law in order to protect the
validity and priority of this Lease.

 

ARTICLE XXXIII. MAINTENANCE AND REPAIR.

 

Except as may be required in connection with the Environmental, Health and
Safety Liabilities, Landlord shall not be required to make any improvements,
replacements or repairs of any kind or character to the Premises during the
terms of this Lease. Tenant shall, at all times throughout the Term, and at its
sole expense, keep, maintain, repair and replace the Premises in a clean, safe,
sanitary condition, substantially similar to that as of the date hereof, and in
compliance with all Legal Requirements. Tenant’s obligations hereunder shall
include, but not be limited to, the maintenance, repair, and replacement, if
necessary, of the roof, foundation, parking and access areas, structures, and
all heating, ventilation, air conditioning, lighting and

 

6



--------------------------------------------------------------------------------

plumbing fixtures and equipment, fixtures, motors and machinery, all walls,
partitions, doors and windows, including the regular painting thereof, all
entrances, windows, doors and docks and the replacement of all broken glass.
When used in this provision, the term “repairs” shall include replacements or
renewals when necessary, and all such repairs made by the Tenant shall be equal
in quality and class to the original work. The Tenant shall keep and maintain
all portions of the Premises and the sidewalk and areas adjoining the same in a
clean and orderly condition, free of accumulation of dirt, rubbish, snow and
ice. If any such work could reasonably be expected to exacerbate any
Environmental, Health, and Safety Liabilities or adversely affect remediation of
same, Tenant shall first give notice to Landlord and provide all plans for
Landlord’s approval, which shall not be unreasonably withheld.

 

ARTICLE XXXIV. ALTERATIONS.

 

34.1 Tenant shall have the right, without having obtained the prior written
consent of Landlord and provided that no Event of Default then exists, to make
non-structural Alterations or a series of related non-structural Alterations
that do not exacerbate any Environmental Health and Safety Liabilities as to any
such Alterations or series of related Alterations, do not cost in excess of
$100,000.00 with respect to the Premises, so long as at the time of construction
or installation of any such Alterations, the value and utility of the Premises
is not diminished thereby. If the cost of any non-structural Alterations, series
of related non-structural Alterations, Equipment or accessions thereto is in
excess of $100,000.00 or if Tenant desires to make structural Alterations to the
Premises, the prior written approval of Landlord shall be required and shall not
be unreasonably withheld. Tenant shall not construct upon the Land any
additional buildings without having first obtained the prior written consent of
Landlord, which Landlord shall not unreasonably withhold.

 

34.2 If Tenant makes any Alterations pursuant to this Paragraph 10 or as
required by Paragraphs 9 or 14 (such Alterations and actions being hereinafter
collectively referred to as “Work”), then (i) the market value of the Premises
shall not be lessened by any such Work or its usefulness impaired, (ii) all such
Work shall be performed by Tenant in a good and workmanlike manner, (iii) all
such Work shall be expeditiously completed in compliance with all Legal
Requirements, (iv) all such Work shall comply with the requirements of all
insurance policies required to be maintained by Tenant hereunder, (v) if any
such Work involves the replacement of equipment or parts thereto, all
replacement equipment or parts shall have a value and useful life equal to the
greater of (A) the value and useful life on the date hereof of the equipment
being replaced or (B) the value and useful life of the equipment being replaced
immediately prior to the occurrence of the event which required its replacement
(assuming such replaced equipment was then in the condition required by this
Lease), (vi) Tenant shall promptly discharge or remove all liens filed against
any of the Premises arising out of such Work, (vii) Tenant shall procure and pay
for all permits and licenses required in connection with any such Work, (viii)
all such Work shall be the property of Landlord and shall be subject to this
Lease, and Tenant shall execute and deliver to Landlord any document requested
by Landlord evidencing the assignment to Landlord of all estate, right, title
and interest (other than the leasehold estate created hereby) of Tenant or any
other Person thereto or therein, and (ix) Tenant shall comply, to the extent
requested by Landlord or required by this Lease, with the provisions of
Paragraphs 9 and 15(a), whether or not such Work involves restoration of the
Premises.

 

7



--------------------------------------------------------------------------------

ARTICLE XXXV. PERMITTED CONTESTS.

 

So long as no Event of Default exists, Tenant shall not be required to (a) pay
any Imposition, or (b) discharge or remove any lien referred to in Paragraph 8
or 10 collectively the “Permitted Violations”), so long as at the time of such
non-compliance no Event of Default exists and so long as Tenant shall contest,
in good faith, the existence, amount or validity thereof, the amount of the
damages caused thereby, or the extent of its or Landlord’s liability therefor by
appropriate proceedings which shall operate during the pendency thereof to
prevent or stay (i) the collection of, or other realization upon, the Permitted
Violation so contested, (ii) the sale, forfeiture or loss of any of the Premises
or any Rent to satisfy or to pay any damages caused by any Permitted Violation,
(iii) any interference with the use or occupancy of any of the Premises, (iv)
any interference with the payment of any Rent, or (v) the cancellation or
increase in the rate of any insurance policy or a statement by the carrier that
coverage will be denied. Tenant shall provide Landlord reasonable assurance of
ability to pay or correct the Permitted Violation which is satisfactory, in
Landlord’s reasonable judgment, to assure that such Permitted Violation is
corrected, including all Costs, interest and penalties that may be incurred or
become due in connection therewith. During any proceedings which comply with the
requirements of this Paragraph 11, Landlord shall not have the right to correct
any Permitted Violation thereby being contested unless Landlord is required by
Law to correct such Permitted Violation and Tenant’s contest does not prevent or
stay such requirement as to Landlord. Each such contest shall be promptly and
diligently prosecuted by Tenant to a final conclusion, except that Tenant, so
long as the conditions of this Paragraph 11 are at all times complied with, has
the right to attempt to settle or compromise such contest through negotiations.
Tenant shall pay any and all losses, judgments, decrees and Costs in connection
with any such contest and shall, promptly after the final determination of such
contest, fully pay and discharge the amounts which shall be levied, assessed,
charged or imposed or be determined to be payable therein or in connection
therewith, together with all penalties, fines, interest and Costs thereof or in
connection therewith, and perform all acts the performance of which shall be
ordered or decreed as a result thereof. No such contest shall subject Landlord
to the risk of any civil or criminal liability.

 

ARTICLE XXXVI. INDEMNIFICATION.

 

36.1 Except to the extent arising out of the negligence or willful misconduct of
any Indemnitee or arising out of the Environmental Health and Safety
Liabilities, Tenant shall pay, protect, indemnify, defend, save and hold
harmless Landlord, its members, agents and employees (each a “Landlord
Indemnitee”) from and against any and all liabilities, losses, damages
(including punitive damages), penalties, Costs, causes of action, suits, claims,
demands or judgments of any nature whatsoever, howsoever caused, without regard
to the form of action and whether based on strict liability, gross negligence,
negligence or any other theory of recovery at law or in equity, arising from (i)
any matter arising out of Tenant’s negligent acts or omissions, (ii) any
violation by Tenant of any provision of this Lease, any contract or agreement to
which Tenant is a party, any Legal Requirement or any Permitted Encumbrance or
any encumbrance Tenant consented to or (iii) any alleged, threatened or actual
Environmental Violation by Tenant.

 

36.2 Except to the extent arising out of the negligence or willful misconduct of
any Indemnitee, Landlord shall pay, protect, indemnify, defend, save and hold
harmless Tenant, its members, agents and employees (each a “Tenant Indemnitee”)
from and against any and all

 

8



--------------------------------------------------------------------------------

liabilities, losses, damages (including punitive damages), penalties, Costs,
causes of action, suits, claims, demands or judgments of any nature whatsoever,
howsoever caused, without regard to the form of action and whether based on
strict liability, gross negligence, negligence or any other theory of recovery
at law or in equity, arising from (i) any matter arising out of Landlord’s
negligent acts or omissions, or (ii) any violation by Landlord of any provision
of this Lease.

 

ARTICLE XXXVII. INSURANCE.

 

37.1 Tenant shall procure and maintain the following insurance on or in
connection with the Premises:

 

(a) Insurance against physical loss or damage to the Improvements and Equipment
as provided under a standard “All Risk” property policy including but not
limited to flood (to the extent that the Premises is in a flood zone) in amounts
not less than the actual replacement cost of the Improvements and Equipment.
Such policies shall contain Replacement Cost and Agreed Amount Endorsements and
shall contain deductibles not more than $25,000 per occurrence.

 

(b) Commercial General Liability Insurance (including but not limited to
Incidental Medical Malpractice and Host Liquor Liability) and Business
Automobile Liability Insurance (including Non-Owned and Hired Automobile
Liability) against claims for personal and bodily injury, death or property
damage occurring on, in or as a result of the use of the Premises, in an amount
not less than $3,000,000 per occurrence/annual aggregate and all other coverage
extensions that are usual and customary for properties of this size and type
provided, however, that the Landlord shall have the right to require such higher
limits as may be reasonable and customary for properties of this size and type.

 

(c) Worker’s compensation insurance covering all persons employed by Tenant in
connection with any work done on or about any of the Premises for which claims
for death, disease or bodily injury may be asserted against Landlord, Tenant or
the Premises or, in lieu of such Workers’ Compensation Insurance, a program of
self-insurance complying with the rules, regulations and requirements of the
appropriate agency of the State.

 

(d) Comprehensive Boiler and Machinery Insurance on any of the Equipment or any
other equipment on or in the Premises in an amount not less than $3,000,000 per
accident for damage to property.

 

(e) During any period in which substantial Alterations are being undertaken,
builder’s risk insurance covering the total completed value including any “soft
costs” with respect to the Improvements being altered or repaired (on a
completed value, non-reporting basis), replacement cost of work performed and
equipment, supplies and materials furnished in connection with such construction
or repair of Improvements or equipment, together with such “soft cost”
endorsements and such other endorsements as Landlord may reasonably require and
general liability, workers’

 

9



--------------------------------------------------------------------------------

compensation and automobile liability insurance with respect to the Improvements
being constructed, altered or repaired.

 

37.2 The insurance required by Paragraph 13(a) shall be written by companies
licensed to write insurance policies in the State of Oklahoma, and which have a
Best’s rating of A-XV or above (or its equivalent rating system as reasonably
determined by Landlord). The insurance policies (i) shall be for such terms as
Landlord may reasonably approve and (ii) shall be in amounts sufficient at all
times to satisfy any coinsurance requirements thereof. The insurance referred to
in Paragraphs 13(a)(i), 13(a)(iv) and 13(a)(v) shall name Landlord and Tenant as
their interests may appear. The insurance referred to in Paragraph 13(a)(ii)
shall name Landlord as an additional insured. If said insurance or any part
thereof shall expire, be withdrawn, become void, voidable, unreliable or unsafe
for any reason, including a breach of any condition thereof by Tenant or the
failure or impairment of the capital of any insurer, or if for any other reason
whatsoever said insurance shall become reasonably unsatisfactory to Landlord,
Tenant shall immediately obtain new or additional insurance reasonably
satisfactory to Landlord.

 

37.3 Each insurance policy referred to in clauses (i), (iv), and (v) of
Paragraph 13(a) shall contain standard non-contributory mortgagee clauses in
favor of and acceptable to Lender. Each policy required by any provision of
Paragraph 13(a), except clause (iii) thereof, shall provide that it may not be
cancelled substantially modified or allowed to lapse on any renewal date except
after thirty (30) days’ prior notice to Landlord. Each such policy shall also
provide that any loss otherwise payable thereunder shall be payable
notwithstanding (i) any act or omission of Landlord or Tenant which might,
absent such provision, result in a forfeiture of all or a part of such insurance
payment, (ii) the occupation or use of any of the Premises for purposes more
hazardous than those permitted by the provisions of such policy, or (iii) any
change in title to or ownership of the Premises, subject to timely notification
thereof in accordance with the provisions of such policy.

 

37.4 Tenant shall pay as they become due all premiums for the insurance required
by Paragraph 13(a), shall renew or replace each policy and upon request by
Landlord deliver to Landlord evidence of the payment of the premium therefor or
installment then due at least thirty (30) days prior to the expiration date of
such policy, and shall promptly deliver to Landlord all original certificates of
insurance.

 

37.5 Anything in this Paragraph 13 to the contrary notwithstanding, any
insurance which Tenant is required to obtain pursuant to Paragraph 13(a) may be
carried under a “blanket” or umbrella policy or policies covering other
properties or liabilities of Tenant, provided that such “blanket” or umbrella
policy or policies otherwise comply with the provisions of this Paragraph 13.
The original or a certified copy of each such “blanket” or umbrella policy shall
promptly be delivered to Landlord.

 

37.6 Tenant shall have the replacement cost and insurable value of the
Improvements and Equipment determined from time to time as required by the
replacement cost and agreed amount endorsements.

 

10



--------------------------------------------------------------------------------

37.7 Tenant shall promptly comply with and conform to (i) all provisions of each
insurance policy required by this Paragraph 13 and (ii) all requirements of the
insurers thereunder applicable to Landlord, Tenant or any of the Premises or to
the use, manner of use, occupancy, possession, operation, maintenance,
alteration or repair of any of the Premises, even if such compliance
necessitates Alterations or results in interference with the use or enjoyment of
any of the Premises.

 

37.8 All policies shall contain effective waivers by the carrier against all
claims for insurance premiums against Landlord and shall contain full waivers of
subrogation against the Landlord.

 

ARTICLE XXXVIII. CASUALTY AND CONDEMNATION; TERMINATION EVENTS.

 

38.1 If any Casualty occurs to any of the Premises, Tenant shall give Landlord
immediate notice thereof. So long as no Event of Default exists, Tenant is
hereby authorized to adjust, collect and compromise all claims under any of the
insurance policies required by Paragraph 13(a) (except public liability
insurance claims payable to a Person other than Tenant or Landlord) and to
execute and deliver on behalf of Landlord all necessary proofs of loss,
receipts, vouchers and releases required by the insurers and Landlord shall have
the right to join with Tenant therein. Any adjustment, settlement or compromise
of any such claim in excess of $100,000.00 shall be subject to the prior written
approval of Landlord, which shall not be unreasonably withheld, and Landlord
shall have the right to prosecute or contest, or to require Tenant to prosecute
or contest, any such claim, adjustment, settlement or compromise.

 

38.2 Tenant, immediately upon receiving a Condemnation Notice, shall notify
Landlord. So long as no Event of Default exists, Tenant is authorized to
collect, settle and compromise the amount of any Net Award and Landlord shall
have the right to join therein. No agreement with any condemnor in settlement or
under threat of any Condemnation shall be made by Tenant without the written
consent of Landlord, which consent shall not be unreasonably withheld. Subject
to the provisions of this Paragraph 14(b), Tenant hereby irrevocably assigns to
Landlord any award or payment to which Tenant is or may be entitled by reason of
any Condemnation, whether the same shall be paid or payable for Tenant’s
leasehold interest hereunder or otherwise; but nothing in this Lease shall
impair Tenant’s right to any award or payment on account of Tenant’s trade
fixtures, equipment or other tangible property which is not part of the
Equipment, moving expenses or loss of business, if available, to the extent that
and so long as (i) Tenant shall have the right to make, and does make, a
separate claim therefor against the condemnor and (ii) such claim does not in
any way reduce either the amount of the award otherwise payable to Landlord for
the Condemnation of Landlord’s fee interest in the Premises or the amount of the
award (if any) otherwise payable for the Condemnation of Tenant’s leasehold
interest hereunder.

 

38.3 If any Casualty (whether or not insured against) or Partial Condemnation
shall occur to the Premises, this Lease shall continue, notwithstanding such
event, and there shall be no abatement or reduction of any Monetary Obligations.
Promptly after such Casualty or Partial Condemnation, Tenant, regardless of the
availability of any

 

11



--------------------------------------------------------------------------------

insurance proceeds, shall commence and diligently continue to restore the
Premises as nearly as possible to their value, condition and character
immediately prior to such event (assuming the Premises to have been in the
condition required by this Lease). So long as no Event of Default exists, any
Net Award up to and including $100,000.00, shall be paid by Landlord to Tenant
and Tenant shall restore the Premises in accordance with the requirements of
this Lease. Any Net Award in excess of $100,000.00, shall (unless such Casualty
resulting in the Net Award is a Termination Event) be made available by Landlord
to Tenant for the restoration of any of the Premises pursuant to and in
accordance with and subject to the provisions of Paragraph 15 hereof. If any
Casualty or Condemnation which is not a Partial Casualty or Partial Condemnation
shall occur, Tenant shall comply with the terms and conditions of Paragraph 15.

 

38.4 If the entire or any substantial portion of the Premises shall be taken by
a Taking this Lease shall terminate as of the date of the Taking or Casualty. In
the event of such termination, Tenant shall have no further liability or
obligation hereunder.

 

38.5 If or all of any substantial portion of the Premises shall be damaged or
destroyed by a Casualty such that the reasonable estimate of the cost to repair
and restore the Premises is more than $1,170,000, Tenant shall have the option
for sixty (60) days after the Casualty to give to Landlord written notice the
Tenant’s election to terminate this Lease as of the date of the Landlord’s
receipt of all of the insurance proceeds payable as a result of the Casualty to
the Premises. In the event of such termination, Tenant shall have no right or
claim to any insurance proceeds payable with respect to the Premises and shall
have no further liability or obligation hereunder after the effective date of
the termination.

 

ARTICLE XXXIX. RESTORATION.

 

39.1 If any Net Award is in excess of $100,000.00, Landlord shall hold the Net
Award in a fund (the “Restoration Fund”) and disburse amounts from the
Restoration Fund only in accordance with the following conditions:

 

(a) prior to commencement of restoration, (A) the architects, contracts,
contractors, plans and specifications and a budget for the restoration shall
have been approved by Landlord, such approval not to be unreasonably withheld,
and (B) Landlord shall be provided with mechanics’ lien insurance (if available)
and acceptable performance and payment bonds (if the cost of restoration and
materials exceeds $100,000.00) which insure satisfactory completion of and
payment for the restoration, are in an amount and form and have a surety
acceptable to Landlord, and name Landlord as additional dual obligees;

 

(b) at the time of any disbursement, no Event of Default shall exist and no
mechanics’ or materialmen’s liens shall have been filed against any of the
Premises and remain undischarged unless being contested in good faith per
Paragraph 11;

 

(c) disbursements shall be made from time to time in an amount not exceeding the
cost of the work completed since the last disbursement, upon receipt of (A)
satisfactory evidence, including architects’ certificates, of the stage of
completion,

 

12



--------------------------------------------------------------------------------

the estimated total cost of completion and performance of the work to date in a
good and workmanlike manner in accordance with the contracts, plans and
specifications, (B) waivers of liens, (C) contractors’ sworn statements as to
completed work and the cost thereof for which payment is requested, (D) a
satisfactory bringdown of title insurance and (E) other evidence of cost and
payment so that Landlord can verify that the amounts disbursed from time to time
are represented by work that is completed, in place and free and clear of
mechanics’ and materialmen’s lien claims unless being contested in good faith
per Paragraph 11;

 

(d) each request for disbursement shall be accompanied by a certificate of
Tenant, signed by the president or a vice president of Tenant, describing the
work for which payment is requested, stating the cost incurred in connection
therewith, stating that Tenant has not previously received payment for such work
and, upon completion of the work, also stating that the work has been fully
completed and complies with the applicable requirements of this Lease;

 

(e) Landlord may retain ten percent (10%) of the Restoration Fund until the
restoration is fully completed; and

 

(f) such other reasonable conditions as Landlord may impose.

 

39.2 If any sum remains in the Restoration Fund after completion of the
restoration, such sum shall be retained by Landlord.

 

ARTICLE XL. ASSIGNMENT AND SUBLETTING: PROHIBITION AGAINST

LEASEHOLD FINANCING.

 

40.1 Tenant may not assign this Lease or sublease any of the Premises, except in
accordance with this Paragraph 16. If Tenant desires to assign this Lease or
sublease any of the Premises, then Tenant shall, not less than sixty (60) days
prior to the date on which it desires to make an assignment or sublease, submit
to Landlord information regarding the following with respect to the proposed
assignee (collectively, the “Review Criteria”): (A) credit, (B) capital
structure, (C) management, (D) operating history, (E) proposed use of the
Premises, (F) risk factors associated with the proposed use of the Premises,
taking into account factors such as environmental concerns, product liability
and the like and (G) such other information as Landlord shall reasonably
request. Landlord shall review such information and shall approve or disapprove
the assignee no later than the thirtieth (30th) day following receipt of all
such information, and Landlord shall be deemed to have acted reasonably in
granting or withholding consent if such grant or disapproval is based on its
review of the Review Criteria applying prudent business judgment. Landlord will
not withhold its consent if the Review Criteria as it applies to the proposed
assignee or sublessee is stronger/better than the same criteria applied to
Tenant at the greater of both as of the date of this Lease and at the time of
the assignment or sublease. If a response is not received by Landlord by the
expiration of such thirty (30) day period such assignment or sublease shall be
deemed disapproved.

 

13



--------------------------------------------------------------------------------

40.2 If Tenant assigns all its rights and interest under this Lease, the
assignee under such assignment shall expressly assume all the obligations of
Tenant hereunder, actual or contingent, including obligations of Tenant which
may have arisen on or prior to the date of such assignment, by a written
instrument delivered and reasonably acceptable to Landlord at the time of such
assignment. Each sublease of the Premises shall (A) be expressly subject and
subordinate to this Lease; (B) not extend beyond the then current Term minus one
day; (C) terminate upon any termination of this Lease, unless Landlord elects in
writing, to cause the sublessee to attorn to and recognize Landlord as the
lessor under such sublease, whereupon such sublease shall continue as a direct
lease between the sublessee and Landlord upon all the terms and conditions of
such sublease; and (D) bind the sublessee to all covenants contained in
Paragraphs 2(a), 6, 8 and 9 with respect to subleased premises to the same
extent as if the sublessee were the Tenant. No assignment or sublease shall
affect or reduce any of the obligations of Tenant hereunder, and all such
obligations of Tenant shall continue in full force and effect as obligations of
a principal and not as obligations of a guarantor, as if no assignment or
sublease had been made. No assignment or sublease shall impose any additional
obligations on Landlord under this Lease.

 

40.3 Tenant shall, within ten (10) days after the execution and delivery of any
assignment or sublease, deliver a duplicate original copy thereof to Landlord
which, in the event of an assignment, shall be in recordable form.

 

40.4 As security for performance of its obligations under this Lease, Tenant
hereby grants, conveys and assigns to Landlord all right, title and interest of
Tenant in and to all subleases now in existence or hereafter entered into for
any or all of the Premises, any and all extensions, modifications and renewals
thereof and all rents, issues and profits therefrom. Landlord hereby grants to
Tenant a license to collect and enjoy all rents and other sums of money payable
under any sublease of any of the Premises. Landlord shall have the absolute
right at any time following the occurrence and during the continuance of an
Event of Default to revoke said license and to collect such rents and sums of
money and to retain the same. Tenant shall not consent to, cause or allow any
modification or alteration of any of the terms, conditions or covenants of any
of the subleases or the termination thereof, without the prior written approval
of Landlord, which consent shall not be unreasonably withheld nor shall Tenant
accept any rents more than thirty (30) days in advance of the accrual thereof
nor do nor permit anything to be done, the doing of which, nor omit or refrain
from doing anything, the omission of which, will or could be a breach of or
default in the terms of any of the subleases.

 

40.5 Tenant shall not have the power to mortgage, pledge or otherwise encumber
its interest under this Lease or any sublease of the Premises, and any such
mortgage, pledge or encumbrance made in violation of this Paragraph 17 shall be
void and of no force and effect.

 

14



--------------------------------------------------------------------------------

ARTICLE XLI. EVENTS OF DEFAULT.

 

41.1 The occurrence of any one or more of the following (after expiration of any
applicable cure period) shall, at the sole option of Landlord, constitute an
“Event of Default” under this Lease:

 

(a) a failure by Tenant to make any payment of any Monetary Obligation within
five (5) days of its due date;

 

(b) a failure by Tenant duly to perform and observe, or a violation or breach
of, any other provision hereof within thirty (30) days of written notice from
Landlord of such failure, or if the failure cannot be cured within the thirty
(30) day period, such additional time as is reasonably necessary if Tenant is
diligently pursuing a cure;

 

(c) Tenant shall (A) voluntarily be adjudicated a bankrupt or insolvent, (B)
seek or consent to the appointment of a receiver or trustee for itself or for
any of the Premises, (C) file a petition seeking relief under the bankruptcy or
other similar laws of the United States, any state or any jurisdiction, (D) make
a general assignment for the benefit of creditors, or (E) be unable to pay its
debts as they mature;

 

(d) a court shall enter an order, judgment or decree appointing, without the
consent of Tenant, a receiver or trustee for it or for the Premises or approving
a petition filed against Tenant which seeks relief under the bankruptcy or other
similar laws of the United States, any state or any jurisdiction, and such
order, judgment or decree shall remain undischarged or unstayed sixty (60) days
after it is entered;

 

(e) the Premises shall have been abandoned;

 

(f) the estate or interest of Tenant in the Premises shall be levied upon or
attached in any proceeding and such estate or interest is about to be sold or
transferred or such process shall not be vacated or discharged within sixty (60)
days after it is made.

 

ARTICLE XLII. REMEDIES AND DAMAGES.

 

42.1 If an Event of Default shall have occurred and is continuing, Landlord
shall have the right, at its sole option, then or at any time thereafter, to
exercise its remedies and to collect damages from Tenant in accordance with this
Paragraph 18, subject in all events to applicable Law, without demand upon or
notice to Tenant except as otherwise provided in this Paragraph 18.

 

(a) Landlord may give Tenant notice of Landlord’s intention to terminate this
Lease on a date specified in such notice. Upon such date, this Lease, the estate
hereby granted and all rights of Tenant hereunder shall expire and terminate.
Upon such termination, Tenant shall immediately surrender and deliver possession
of the Premises to Landlord in accordance with Paragraph 21. If Tenant does not
so surrender and deliver possession of all of the Premises, Landlord may
re-enter and repossess any

 

15



--------------------------------------------------------------------------------

of the Premises not surrendered, with or without legal process, by peaceably
entering any of the Premises and changing locks or by summary proceedings,
ejectment or any other lawful means or procedure. Upon or at any time after
taking possession of any of the Premises, Landlord may, by peaceable means or
legal process, remove any Persons or property therefrom. Landlord shall be under
no liability for or by reason of any such entry, repossession or removal.
Notwithstanding such entry or repossession, Landlord may (A) exercise the remedy
set forth in and collect the damages permitted by Paragraph 18(a)(iii) or (B)
collect the damages set forth in Paragraph 18(b)(i) or 18(b)(ii).

 

(b) After repossession of any of the Premises pursuant to clause (i) above,
Landlord shall use commercially reasonable efforts to relet any of the Premises
to such tenant or tenants, for such term or terms, for such rent, on such
conditions and for such uses as are commercially reasonable, and collect and
receive any rents payable by reason of such reletting. Landlord may make such
Alterations in connection with such reletting as are commercially reasonable.
Notwithstanding any such reletting, Landlord may collect the damages set forth
in Paragraph 18(b)(ii).

 

(c) Landlord may declare by notice to Tenant the entire Basic Rent (in the
amount of Basic Rent then in effect) for the remainder of the then current Term
to be immediately due and payable. Tenant shall immediately pay to Landlord all
such Basic Rent, less the fair market rental value for the remainder of the
term, discounted to its Present Value, all accrued Rent then due and unpaid, all
other Monetary Obligations which are then due and unpaid and all Monetary
Obligations which arise or become due by reason of such Event of Default
(including any Costs of Landlord).

 

42.2 The following constitute damages to which Landlord shall be entitled if
Landlord exercises its remedies under Paragraph 18(a)(i) or 18(a)(ii):

 

(a) If Landlord exercises its remedy under Paragraph 18(a)(i) then, upon written
demand from Landlord, Tenant shall pay to Landlord, as liquidated and agreed
final damages for Tenant’s default and in lieu of all current damages beyond the
date of such demand (it being agreed that it would be impracticable or extremely
difficult to fix the actual damages), an amount equal to the Present Value of
the excess, if any, of (A) all Basic Rent from the date of such demand to the
date on which the Term is scheduled to expire hereunder in the absence of any
earlier termination, re-entry or repossession over (B) the then fair market
rental value of the Premises for the same period. Tenant shall also pay to
Landlord all of Landlord’s Costs in connection with the repossession of the
Premises and any attempted reletting thereof, including all brokerage
commissions, legal expenses, reasonable attorneys’ fees, employees’ expenses,
costs of Alterations and expenses and preparation for reletting.

 

(b) If Landlord exercises its remedy under Paragraph 18(a)(i), then Tenant
shall, until the end of what would have been the Term in the absence of the
termination of the Lease, and whether or not any of the Premises shall have been
relet, be liable to Landlord for, and shall pay to Landlord, as liquidated and
agreed current damages all Monetary Obligations which would be payable under
this Lease by Tenant in the

 

16



--------------------------------------------------------------------------------

absence of such termination less the net proceeds, if any, of any reletting
pursuant to Paragraph 18(a)(ii), after deducting from such proceeds all of
Landlord’s Costs (including the items listed in the last sentence of Paragraph
18(b)(i) hereof) incurred in connection with such repossessing and reletting;
provided, that if Landlord has not relet the Premises, such Costs of Landlord
shall be considered to be Monetary Obligations payable by Tenant. Landlord may
recover such damages from Tenant and institute and maintain successive actions
or legal proceedings against Tenant for the recovery of such damages. Nothing
herein contained shall be deemed to require Landlord to wait to begin such
action or other legal proceedings until the date when the Term would have
expired by its own terms had there been no such Event of Default.

 

42.3 Notwithstanding anything to the contrary herein contained, in lieu of or in
addition to any of the foregoing remedies and damages, Landlord may exercise any
remedies and collect any damages available to it under Law. If Landlord is
unable to obtain full satisfaction pursuant to the exercise of any remedy, it
may pursue any other remedy which it has hereunder or at law or in equity.

 

42.4 If any Law shall validly limit the amount of any damages provided for
herein to an amount which is less than the amount agreed to herein, Landlord
shall be entitled to the maximum amount available under such Law.

 

42.5 No termination of this Lease, repossession or reletting of any of the
Premises, exercise of any remedy or collection of any damages pursuant to this
Paragraph 18 shall relieve Tenant of any Surviving Obligations.

 

42.6 Upon the occurrence of any Event of Default, Landlord shall have the right
(but no obligation) to perform any act required of Tenant hereunder and, if
performance of such act requires that Landlord enter the Premises, Landlord may
enter the Premises for such purpose

 

42.7 No failure of Landlord (i) to insist at any time upon the strict
performance of any provision of this Lease or (ii) to exercise any option,
right, power or remedy contained in this Lease shall be construed as a waiver,
modification or relinquishment thereof. A receipt by Landlord of any sum in
satisfaction of any Monetary Obligation with knowledge of the breach of any
provision hereof shall not be deemed a waiver of such breach, and no waiver by
Landlord of any provision hereof shall be deemed to have been made unless
expressed in a writing signed by Landlord.

 

42.8 Tenant hereby waives and surrenders, for itself and all those claiming
under it, including creditors of all kinds, (i) any right and privilege which it
or any of them may have under any present or future Law to redeem any of the
Premises or to have a continuance of this Lease after termination of this Lease
or of Tenant’s right of occupancy or possession pursuant to any court order or
any provision hereof, and (ii) the benefits of any present or future Law which
exempts property from liability for debt or for distress for rent.

 

17



--------------------------------------------------------------------------------

42.9 Except as otherwise provided herein, all remedies are cumulative and
concurrent and no remedy is exclusive of any other remedy. Each remedy may be
exercised at any time an Event of Default has occurred and is continuing and may
be exercised from time to time. No remedy shall be exhausted by any exercise
thereof.

 

ARTICLE XLIII. NOTICES.

 

All notices, demands, requests, consents, approvals, offers, statements and
other instruments or communications required or permitted to be given pursuant
to the provisions of this Lease shall be in writing and shall be deemed to have
been given and received for all purposes when delivered in person or by FedEx or
other commercially reliable overnight delivery service or three (3) business
days after being deposited in the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed to the other party at
its address stated in Fundamental Lease Terms above or when delivery is refused.
For the purposes of this Paragraph, any party may substitute another address
stated above (or substituted by a previous notice) for its address by giving
five (5) days’ notice of the new address to the other party, in the manner
provided above.

 

ARTICLE XLIV. ESTOPPEL CERTIFICATE.

 

At any time upon not less than ten (10) business days’ prior written request by
either Landlord or Tenant (the “Requesting Party”) to the other party (the
“Responding Party”), the Responding Party shall deliver to the Requesting Party
a statement in writing, executed by an authorized officer of the Responding
Party, certifying (a) that, except as otherwise specified, this Lease is
unmodified and in full force and effect, (b) the dates to which Basic Rent,
Additional Rent and all other Monetary Obligations have been paid, (c) that, to
the knowledge of the signer of such certificate and except as otherwise
specified, no default by either Landlord or Tenant exists hereunder, (d) such
other matters as the Requesting Party may reasonably request, and (e) if Tenant
is the Responding Party that, except as otherwise specified, there are no
proceedings pending or, to the knowledge of the signer, threatened, against
Tenant before or by an court or administrative agency which, if adversely
decided, would materially and adversely affect the financial condition and
operations of Tenant. Any such statements by the Responding Party may be relied
upon by the Requesting Party, any Person whom the Requesting Party notifies the
Responding Party in its request for the Certificate is an intended recipient or
beneficiary of the Certificate. Any certificate required under this Paragraph 20
and delivered by Tenant shall state that, in the opinion of each person signing
the same, he has made such examination or investigation as is necessary to
enable him to express an informed opinion as to the subject matter of such
certificate, and shall briefly state the nature of such examination or
investigation.

 

ARTICLE XLV. SURRENDER.

 

Upon the expiration or earlier termination of this Lease, Tenant shall peaceably
leave and surrender the Premises, is applicable, to Landlord in the same
condition in which the Premises, if applicable, was at the commencement of this
Lease, except fire

 

18



--------------------------------------------------------------------------------

or other casualty if Tenant has no obligation to restore as repaired, rebuilt,
restored, altered, replaced or added to as permitted or required by any
provision of this Lease, and except for ordinary wear and tear. Upon such
surrender, Tenant shall (a) remove from the Premises, if applicable, all
property which is owned by Tenant or third parties other than Landlord, (b)
remove all unused lead batteries, light fixtures and inoperable fluorescent
fixtures and ballasts, and (c) repair any damage caused by such removal.
Property not so removed shall become the property of Landlord, and Landlord may
thereafter cause such property to be removed from the Premises or Affected
Premises, if applicable. The cost of removing and disposing of such property and
repairing any damage to any of the Premises, if applicable, caused by such
removal shall be paid by Tenant to Landlord upon demand. Landlord shall not in
any manner or to any extent be obligated to reimburse Tenant for any such
property which becomes the property of Landlord pursuant to this Paragraph 21.

 

ARTICLE XLVI. SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT.

 

This Lease and Tenant’s interest hereunder shall be subordinate to any mortgage
or other security instrument hereafter placed upon the Premises by Landlord, and
to any and all advances made or to be made thereunder, to the interest thereon,
and all renewals, replacements and extensions thereof, provided that any such
mortgage or other security instrument (or a separate instrument in recordable
form duly executed by the holder of any such mortgage or other security
instrument and delivered to Tenant) shall provide for the recognition of this
Lease and all Tenant’s rights hereunder unless and until an Event of Default
exists or Landlord shall have the right to terminate this Lease pursuant to any
applicable provision hereof.

 

Landlord represents that as of the date hereof, there are no mortgages or other
security instruments encumbering the Premises.

 

ARTICLE XLVII. TAX TREATMENT; REPORTING.

 

Landlord and Tenant acknowledge that each shall treat this transaction as a true
lease for state law purposes and shall report this transaction as a lease for
Federal income tax purposes. For Federal income tax purposes each shall report
this Lease as a true lease with Landlord as the owner of the Premises and Tenant
as the lessee of such Premises including: (i) treating Landlord as the owner of
the property eligible to claim depreciation deductions under Section 167 or 168
of the Internal Revenue Code of 1986 (the “Code”) with respect to the Premises
and Equipment, (ii) Tenant reporting its Rent payments as rent expense under
Section 12 of the Code, and (iii) Landlord reporting the Rent payments as rental
income.

 

ARTICLE XLVIII. OPTION TO PURCHASE.

 

So long as no Event of Default shall have occurred and then be continuing
hereunder, Landlord does hereby give and grant to Tenant the option (the
“Option”) to purchase the Premises for a purchase price (the “Purchase Price”)
equal to $1,500,000.00, provided that in the event Landlord has achieved the
Clean-Up

 

19



--------------------------------------------------------------------------------

Standard, thereafter, the Purchase Price shall be the greater of $1,500,000.00
or the Fair Market Value (as hereafter defined). If Tenant intends to exercise
such option, Tenant shall give written notice to Landlord to such effect,
accompanied by an earnest money deposit equal to $100,000.00 (the “Option
Notice”) not later than ninety (90) days prior to the proposed Closing Date.

 

ARTICLE XLIX. PROCEDURES UPON PURCHASE.

 

49.1 If the Premises are purchased by Tenant, Landlord shall convey marketable
fee simple title to the Premises, subject, however, to the (i) Permitted
Encumbrances, (ii) all other liens, exceptions and restrictions on, against or
relating to any of the Premises that were created with the concurrence of Tenant
or as a result of a default by Tenant under this Lease, and (iii) any other
condition of title that will not materially interfere with Tenant’s use of the
Premises.

 

49.2 Tenant shall not be required to accept title to the Premises subject to any
condition that would materially interfere with Tenants use of the Premises,
including (i) any encroachment of improvements on the Premises onto adjoining
property for which Tenant cannot obtain insurance against forced removal of the
encroaching portion of the improvements, (ii) any defect in Landlord’s title
that would prevent Landlord from conveying marketable title, (iii) any lack of
access or easements necessary to allow continued operation of the Premises, or
(iv) any lien or encumbrance securing an obligation of any party other than
Tenant.

 

49.3 Upon the date fixed for any such purchase of the Premises pursuant to any
provision of this Lease (any such date the “Purchase Date”), Tenant shall pay to
Landlord, or to any Person to whom Landlord directs payment, the Purchase Price,
and Landlord shall deliver to Tenant (i) a special warranty deed which describes
the premises being conveyed and conveys the title thereto as provided in
Paragraph 25(a), and (ii) such other instruments as shall be necessary to
transfer to Tenant or its designee any other property.

 

49.4 Any prepaid Basic Rent paid to Landlord shall be prorated as of the
Purchase Date, and the prorated unapplied balance shall be deducted from the
Purchase Price due to Landlord; provided, that no apportionment of any
impositions shall be made upon any such purchase.

 

ARTICLE L. DETERMINATION OF FAIR MARKET VALUE.

 

50.1 Whenever a determination of Fair Market Value is required pursuant to any
provision of this Lease, such Fair Market Value shall be determined in
accordance with the following procedure:

 

(a) Landlord and Tenant shall endeavor to agree upon such Fair Market Value
within thirty (30) days after the date (the “Applicable Initial Date”) on which
Tenant provides Landlord with an Option Notice to purchase the Premises pursuant
to Paragraph 25 or on which Landlord provides Tenant with a notice that Landlord
has achieved the Clean-Up Standard as described in Paragraph 27.

 

20



--------------------------------------------------------------------------------

(b) If the parties shall not have signed such agreement within thirty (30) days
after the Applicable Initial Date, Tenant shall within fifty (50) days after the
Applicable Initial Date select an appraiser and notify Landlord in writing of
the name, address and qualifications of such appraiser. Within twenty (20) days
following Landlord’s receipt of Tenant’s notice of the appraiser selected by
Tenant, Landlord shall select an appraiser and notify Tenant of the name,
address and qualifications of such appraiser. Such two appraisers shall endeavor
to agree upon Fair Market Value based on a written appraisal made by each of
them as of the Relevant Date (and given to Landlord by Tenant). If such two
appraisers shall agree upon a Fair Market Value, the amount of such Fair Market
Value as so agreed shall be binding and conclusive upon Landlord and Tenant.

 

(c) If such two appraisers shall be unable to agree upon a Fair Market Value
within twenty (20) days after the selection of an appraiser by Landlord, then
such appraisers shall advise Landlord and Tenant of their respective
determination of Fair Market Value and shall select a third appraiser to make
the determination of Fair Market Value. The selection of the third appraiser
shall be binding and conclusive upon Landlord and Tenant.

 

(d) If such two appraisers shall be unable to agree upon the designation of a
third appraiser within ten (10) days after the expiration of the twenty (20) day
period referred to in clause (iii) above, or if such third appraiser does not
make a determination of Fair Market Value within twenty (20) days after his
selection, then such third appraiser or a substituted third appraiser, as
applicable, shall, at the request of either party hereto (with respect to the
other party), be appointed by the American Arbitration Association in Tulsa,
Oklahoma. The determination of Fair Market Value made by the third appraiser
appointed pursuant hereto shall be made within twenty (20) days after such
appointment.

 

(e) If a third appraiser is selected, Fair Market Value shall be the average of
the determination of Fair Market Value made by the third appraiser and the
determination of Fair Market Value made by the appraiser (selected pursuant to
Paragraph 28(a)(ii) hereof) whose determination of Fair Market Value is nearest
to that of the third appraiser. Such average shall be binding and conclusive
upon Landlord and Tenant.

 

(f) All appraisers selected or appointed pursuant to this Paragraph 31(a) shall
(A) be independent qualified MAI appraisers (B) have no right, power or
authority to alter or modify the provisions of this Lease, (C) utilize the
definition of Fair Market Value hereinabove set forth above, and (D) be
registered in the State if the State provides for or requires such registration.

 

(g) The Cost of the procedure described in this Paragraph 28(a) above shall be
paid one-half by Tenant and one-half by Landlord.

 

50.2 If, by virtue of any delay, Fair Market Value is not determined by the
expiration or termination of the then current Term, then the date on which the
Term

 

21



--------------------------------------------------------------------------------

would otherwise expire or terminate shall be extended with respect to the
Premises, to the date specified for termination in the particular provision of
this Lease pursuant to which the determination of Fair Market Value is being
made.

 

In determining Fair Market Value as defined in clause (b) of the definition of
Fair Market Value, the appraisers shall add (a) the present value of the Rent
for the remaining Term provided herein (with assumed increases in the CPI to be
determined by the appraisers) using a discount rate (which may be determined by
an investment banker retained by each appraiser) based on the creditworthiness
of Tenant and (b) the present value of the Premises as of the date of the
appraisal. The appraisers shall further assume that no default then exists under
the Lease and that Tenant has complied (and will comply) with all provisions of
the Lease.

 

ARTICLE LI. OPTION TO REQUIRE TENANT TO PURCHASE.

 

If Landlord achieves the Clean-Up Standard described herein, Landlord may
require Tenant to purchase the Premises for the Fair Market Value, determined in
accordance with paragraph 26 above, by providing written notice to Tenant. The
procedures upon such purchase shall be as provided in Paragraph 25 and Tenant
shall have 90 days to close on the purchase.

 

ARTICLE LII. MISCELLANEOUS.

 

52.1 Any act which Landlord is permitted to perform under this Lease may be
performed at any time and from time to time by Landlord or any person or entity
designated by Landlord. Except as otherwise stated in this Lease, Landlord shall
not unreasonably withhold or delay its consent whenever such consent is required
under this Lease. Time is of the essence with respect to the performance by
Tenant of its obligations under this Lease.

 

52.2 Landlord shall in no event be construed for any purpose to be a partner,
joint venturer or associate of Tenant or of any subtenant, operator,
concessionaire or licensee of Tenant with respect to any of the Premises or
otherwise in the conduct of their respective businesses.

 

52.3 This Lease and any documents which may be executed by Tenant on or about
the effective date hereof at Landlord’s request constitute the entire agreement
between the parties and supersede all prior understandings and agreements,
whether written or oral, between the parties hereto relating to the Premises and
the transactions provided for herein. Landlord and Tenant are business entities
having substantial experience with the subject matter of this Lease and have
each fully participated in the negotiation and drafting of this Lease.
Accordingly, this Lease shall be construed without regard to the rule that
ambiguities in a document are to be construed against the drafter.

 

52.4 This Lease may be modified, amended, discharged or waived only by an
agreement in writing signed by the party against whom enforcement of any such
modification, amendment, discharge or waiver is sought.

 

22



--------------------------------------------------------------------------------

52.5 The covenants of this Lease shall run with the land and bind Tenant, its
successors and assigns and all present and subsequent encumbrancers and
subtenants of any of the Premises, and shall inure to the benefit of Landlord,
its successors and assigns. If there is more than one Tenant, the obligations of
each shall be joint and several.

 

52.6 Notwithstanding any provision in this Lease to the contrary, all Surviving
Obligations of Tenant shall survive the expiration or termination of this Lease
with respect to the Premises.

 

52.7 If any one or more of the provisions contained in this Lease shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Lease, but this Lease shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

52.8 This Lease shall be governed by and construed and enforced in accordance
with the laws of the State of Oklahoma.

 

52.9 Tenant will have no right to remain in possession of all or any part of the
Premises after the expiration of the Term. If Tenant remains in possession of
all or any part of the Premises after the expiration of the Term, with the
express or implied consent of Landlord: (a) such tenancy will be deemed to be a
periodic tenancy from month-to-month only, at a rental rate equivalent to 150%
of the Basic Rent payable by Tenant during the last month preceding the
expiration date; (b) such tenancy will not constitute a renewal or extension of
this Lease for any further term; and (c) such tenancy may be terminated by
Landlord upon the earlier of 30 days prior written notice or the earliest date
permitted by Law. Such month-to-month tenancy will be subject to every other
term, condition, and covenant contained in this Lease.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed under seal as of the day and year first above written.

 

LANDLORD: UPONOR ALDYL COMPANY, INC.,

a Delaware corporation

By:  

/s/ Jyri Luomakoski

   

Jyri Luomakoski, Chairman

 

TENANT: PW POLY CORP.,

a Minnesota corporation

By:  

/s/ Dobson West

   

DobsonWest, Secretary

 

23



--------------------------------------------------------------------------------

STATE OF Minnesota )

                                      )              ss:

COUNTY OF Dakota  )

 

This instrument was acknowledged before me on September 27, 2004, by Jyri
Luomakoski, as Chairman of Uponor Aldyl Company, Inc., a Delaware corporation.

 

     

(Seal)

 

/s/ Suzanne M. Markworth

   

Notary Public

   

My Commission Expires: 01/31/05

   

Commission #20179351

 

STATE OF Minnesota)

                                     )              ss:

COUNTY OF Dakota  )

 

This instrument was acknowledged before me on September 27, 2004, by Dobson
West, as Secretary of PW Poly Corp., a Minnesota corporation.

 

(Seal)

 

Margaret Stanley

   

Notary Public

   

My Commission Expires: 01/31/05

   

Commission #                                                 

 

24



--------------------------------------------------------------------------------

EXHIBIT A

 

PREMISES

 

All that part of the Southwest Quarter (SW/4) of Section Twenty-eight (28),
Township Nineteen (19) North, Range Twelve (12) East of the Indian Base and
Meridian, Tulsa County, State of Oklahoma, according to the U.S. Government
Survey thereof, being more particularly described as follows, to-wit:

 

Beginning at a point on the North line of 49th Street, as shown on the Recorded
Plat of Greater Tulsa Industrial District No. 1847, filed September 30, 1953,
and 1,056.00 feet East of the West line of said Southwest Quarter (SW/4);

 

Thence North 0°02’25” East and parallel with the West line of Section 28, a
distance of 775.00 feet to a point;

 

Thence continuing North 0°02’25” East a distance of 100.00 feet to a point;

 

Thence continuing North 0°02’25” East a distance of 777.80 feet to a point on
the North line of the SW/4 of Section 28;

 

Thence North 89°52’05” East along the North line of said SW/4 a distance of
503.36 feet to a point;

 

Thence South 0°02’25” West a distance of 778.52 feet to a point;

 

Thence continuing South 0°02’25” West a distance of 100 feet to a point;

 

Thence continuing South 0°02’25” West a distance of 775.00 feet to a point, said
point being the Northerly projection of the East line of 45th West Avenue;

 

Thence due West a distance of 503.36 feet to the Point of Beginning.

 

LESS AND EXCEPT:

 

Beginning at a point in the Northerly line of 49th Street as shown on the
Recorded Plat of Greater Tulsa Industrial District, said point being the
intersection of the Northerly projection of the East line of 45th West Avenue
and the said North line of 49th Street, said point also being the Southeasterly
corner of a 8.96 acre tract of land conveyed to E.I. DuPont de Nemours and
Company by Greater Tulsa, Inc. by deed dated November 30, 1961, recorded in
Tulsa County Book 3201, page 258;

 

Thence from said Point of Beginning due West along the North line of 49th Street
30 feet;

 

Thence North 0°02’25” East 260 feet;

 

A-1



--------------------------------------------------------------------------------

Thence due East 30 feet to a point in the East line of the said 8.96 acre tract
South 0°02’25” West 260 feet to the Point and Place of Beginning.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

 

PERMITTED ENCUMBRANCES

 

1. Real estate taxes for and payable in the year 2004 and thereafter.

 

2. Levied and pending special assessments hereafter levied.

 

3. Building and zoning laws, ordinances, state and federal regulations.

 

4. Easement reserved in Warranty Deed recorded in Book 4111, page 2113.

 

5. Easement in favor of Public Service Company of Oklahoma recorded in Book
4482, Page 577.

 

6. Right-of-way in favor of Galbreath Gas Company, recorded in Book 70, page 33.

 

7. Right-of-Way in favor of Oklahoma Galbreath Gas Company, recorded in Book 70,
page 342.

 

8. Right-of-Way in favor of Phillips Petroleum Company, recorded in Book 2303,
page 497.

 

9. Rights of the railroad company servicing the railroad siding located on
insured premises in and to the ties, rails and other properties constituting
said railroad siding or in and to the use thereof.

 

10. The following matters as shown on plat of survey dated June 1, 2004, made by
James Yager:

 

  a) Encroachment of fence onto property adjoining on the West and East, and

 

  b) Rights, if any, of owners adjoining on the North in and to that portion of
subject property lying between the property line and fence inside said line.

 

11. All interests in oil, gas, casinghead gas, distillate, coal, metallic ores,
and other minerals previously reserved or conveyed.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

 

ENVIRONMENTAL REPORTS

 

1. Phase I Environmental Site Assessment, by Liesch Associates, Inc., regarding
4501 West 49th Street, Tulsa Oklahoma, Project Number 6200547.00, dated May 3,
2004

 

2. Phase I Environmental Site Assessment by ERM Southwest, Inc., regarding the
Du Pont Polyethylene Pipe Plant, Tulsa, Oklahoma, dated May 8, 1991

 

3. Preliminary Assessment, by Ecology and Environment, Inc., Region VI,
regarding of E.I. Dupont Denemours and Company, Inc. (OKD007220351), dated
December 10, 1990

 

4. Phase II Environmental Site Assessment/Cone Penetrometer Screening Survey, by
C.H. Guernsey & Company, regarding Uponor Aldyl Company, 4501 W. 49th Street,
Tulsa, OK, dated August 2004

 

5. Remedial Action Plan, by Arcadis, regarding Norris Sucker Rod Plant, Tulsa,
Oklahoma, dated April 2004

 

6. Correction Action Alternatives Analysis/Remediation Implementation Work Plan,
by Arcadis, regarding Norris Sucker Rod Plant, Tulsa, Oklahoma, dated December
8, 2003

 

7. Status of Additional Investigation/Interim Remedial Measures and Source Area
Removal Pilot Test Work Plan, by Arcadis, regarding Norris Sucker Rod Plant,
Tulsa Oklahoma, dated August 28, 2003

 

8. Work Plan for Impermeable Barrier Installation at Off-Site Area 1, by
Arcadis, regarding Norris Sucker Rod Plant, Tulsa, Oklahoma, dated April 2003

 

9. 2003 Semi-Annual Groundwater Monitoring Report, by Arcadis, regarding Norris
Sucker Rod Plant, Tulsa, Oklahoma, dated July 22, 2003

 

10. Site Characterization Report, by Mintech, Inc., regarding Norris Sucker Rod
Plant, Tulsa, Oklahoma, dated June 1996

 

11. Phase II Environmental Site Assessment, by Liesch Associates, Inc.,
regarding 4501 West 49th Street, Tulsa Oklahoma, dated September 2004

 

D-1



--------------------------------------------------------------------------------

EXHIBIT D

 

DEFINITIONS

 

“Alterations” shall mean all changes, additions, improvements to, all
alterations, reconstructions, renewals, or removals of the Improvements or
Equipment, both interior and exterior, structural and non-structural, and
ordinary and extraordinary.

 

“Casualty” shall mean any damage to or destruction of or which affects the
Premises.

 

“Clean-Up Standard” shall mean the standard to which the Environmental, Health
and Safety Liabilities must be remediated. This standard includes (i) written
confirmation from ODEQ that no further remedial action is required with respect
to the Environmental, Health and Safety Liabilities and (ii) evidence that no
restrictions have been placed on the Premises which will affect the operation of
the Premises, future use of the Property, or current or future improvements
located on the Property.

 

“Condemnation” shall mean a Taking.

 

“Condemnation Notice” shall mean notice or knowledge of the institution of or
intention to institute any proceeding for Condemnation.

 

“Costs” shall mean all reasonable costs and expenses incurred by a Person or
associated with such transaction, including without limitation, reasonable
attorneys’ fees and expenses, court costs, brokerage fees, escrow fees, title
insurance premiums, mortgage commitment fees, mortgage points, recording fees
and transfer taxes, as the circumstances require.

 

“Environmental, Health and Safety Liabilities” shall mean any damages arising
from or under Environmental Laws or Occupational Safety and Health Law and
consisting of or relating to:

 

(a) any environmental, health, or safety matters or conditions (including
on-site contamination, surface or subsurface contamination, as well as
contamination migrating through the subsurface of the Premises from offsite
locations), occupational safety and health, and regulation of chemical
substances or products) existing as of the date hereof;

 

(b) fines, penalties, judgments, awards, settlements, legal or administrative
proceedings, damages, losses, claims, demands and response, investigative,
remedial, or inspection costs and expenses arising under Environmental Laws or
Occupational Safety and Health Law with respect to any environmental, health or
safety matters or conditions existing as of the date hereof;

 

(c) financial responsibility under Environmental Laws or Occupational Safety and
Health Law for natural resource damage, cleanup costs or corrective action,

 



--------------------------------------------------------------------------------

including any investigation, cleanup, removal, containment, or other remediation
or response actions (“Cleanup”) required by applicable Environmental Laws or
Occupational Safety and Health Law (whether or not such Cleanup has been
required or requested by any Governmental Entity or any other Person) arising
from any environmental, health or safety matters or conditions existing as of
the date hereof; or

 

(d) any other compliance, corrective, investigative, or remedial measures
required under Environmental Law or Occupational Safety and Health Law with
respect to any environmental, health or safety matters or conditions existing as
of the date hereof.

 

The terms “removal,” “remediation,” and “response action,” include, without
limitation, the types of activities covered by the United States Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§
9601 et seq., as amended (“CERCLA”) and the Resource Conservation and Recovery
Act of 1976, 42 U.S.C. §§ 691 et seq. (“RCRA”), and are used consistently
whether conducted by Landlord, Tenant, or a Responsible Party or Parties.

 

“Environmental Law” shall mean (i) whenever enacted or promulgated, any
applicable federal, state, foreign and local law, statute, ordinance, rule,
regulation, license, permit, authorization, approval, consent, court order,
judgment, decree, injunction, code, requirement or agreement with any
governmental entity, (x) relating to pollution (or the cleanup thereof), or the
protection of air, water vapor, surface water, groundwater, drinking water
supply, land (including land surface or subsurface), plant, aquatic and animal
life from injury caused by a Hazardous Substance or (y) concerning exposure to,
or the use, containment, storage, recycling, reclamation, reuse, treatment,
generation, discharge, transportation, processing, handling, labeling,
production, disposal or remediation of any Hazardous Substance, Hazardous
Condition or Hazardous Activity, in each case as amended and as now or hereafter
in effect, and (ii) any common law or equitable doctrine (including, without
limitation, injunctive relief and tort doctrines such as negligence, nuisance,
trespass and strict liability) that may impose liability or obligations or
injuries or damages due to or threatened as a result of the presence of,
exposure to, or ingestion of, any Hazardous Substance. The term Environmental
Law includes, without limitation, CERCLA, the Superfund Amendments and
Reauthorization Act, the federal Water Pollution Control Act, the federal Clean
Air Act, the federal Clean Water Act, RCRA (including the Hazardous and Solid
Waste Amendments to RCRA), the federal Solid Waste Disposal Act, the federal
Toxic Substance Control Act, the federal Insecticide, Fungicide and Rodenticide
Act, the federal Occupational Safety and Health Act of 1970, the federal
National Environmental Policy Act and the federal Hazardous Materials
Transportation Act, each as amended and as now or hereafter in effect and any
similar state or local Law and the Oklahoma Voluntary Cleanup Program, as
implement by ODEQ, formally or informally.

 

“Environmental Violation” shall mean, as it relates to the acts or omissions of
Tenant only, (a) any direct or indirect discharge, disposal, spillage, emission,
escape, pumping, pouring, injection, leaching, release, seepage, filtration or
transporting of any

 

2



--------------------------------------------------------------------------------

Hazardous Substance at, upon, under, onto or within the Premises, or from the
Premises to the environment, in violation of any Environmental Law or in excess
of any reportable quantity established under any Environmental Law or which
could result in any liability to Landlord or Tenant any Federal, state or local
government or any other Person for the costs of any removal or remedial action
or natural resources damage or for bodily injury or property damage, (b) any
deposit, storage, dumping, placement or use of any Hazardous Substance at, upon,
under or within the Premises or which extends to any Adjoining Property in
violation of any Environmental Law or in excess of any reportable quantity
established under any Environmental Law or which could result in any liability
to any Federal, state or local government or to any other Person for the costs
of any removal or remedial action or natural resources damage or for bodily
injury or property damage, (c) the abandonment or discarding of any barrels,
containers or other receptacles containing any Hazardous Substances in violation
of any Environmental Laws, (d) any activity, occurrence or condition which could
result in any liability, cost or expense to Landlord or any other owner or
occupier of the Premises, or which could result in a creation of a lien on the
Premises under any Environmental Law or (e) any exacerbation of subsurface
environmental contamination migrating to, through, and from the subsurface of
the Premises originating from offsite locations; (f) violation of or
noncompliance with any Environmental Law.

 

“Hazardous Activity” means any activity, process, procedure or undertaking which
directly or indirectly (i) procures, generates or creates any Hazardous
Substance; (ii) causes or results in (or threatens to cause or result in) the
release, seepage, spill, leak, flow, discharge or emission of any Hazardous
Substance into the environment (including the air, ground water, watercourses or
water systems), (iii) involves the containment or storage of any Hazardous
Substance; or (iv) would cause any of the Premises or any portion thereof to
become a hazardous waste treatment, recycling, reclamation, processing, storage
or disposal facility within the meaning of any Environmental Law.

 

“Hazardous Condition” means any condition which would support any claim or
liability under any Environmental Law, including the presence of underground
storage tanks.

 

“Hazardous Substance” means (i) any substance, material, product, petroleum,
petroleum product, derivative, compound or mixture, mineral (including
asbestos), chemical, gas, medical waste, or other pollutant, in each case
whether naturally occurring, man-made or the by-product of any process, that is
toxic, harmful or hazardous or acutely hazardous to the environment or public
health or safety or (ii) any substance supporting a claim under any
Environmental Law, whether or not defined as hazardous as such under any
Environmental Law. Hazardous Substances include, without limitation, any toxic
or hazardous waste, pollutant, contaminant, industrial waste, petroleum or
petroleum-derived substances or waste, radon, radioactive materials, asbestos,
asbestos containing materials, urea formaldehyde foam insulation, lead,
polychlorinated biphenyls.

 

3



--------------------------------------------------------------------------------

“Insurance Requirements” shall mean the requirements of all insurance policies
maintained in accordance with this Lease.

 

“Knowledge of Landlord” and words of similar import shall mean the actual
knowledge of Frank Bailor, Herb Frye, Darren Warn or Eric Sovereign.

 

“Law” shall mean any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted governmental authority, court or agency, now or
hereafter enacted or in effect.

 

“Lease Year” shall mean, with respect to the first Lease Year, the period
commencing on the Commencement Date and ending at midnight on the last day of
the twelfth (12th) consecutive calendar month following the month in which the
Commencement Date occurred, and each succeeding twelve (12) month period during
the Term.

 

“Legal Requirements” shall mean the requirements of all present and future Laws
(including but not limited to Environmental Laws and Laws related to
accessibility to, usability by, and discrimination against, disabled
individuals) and all covenants, restrictions and conditions now or hereafter of
record which may be applicable to Tenant or to the Premises, or to the use,
manner of use, occupancy, possession, operation, maintenance, alteration, repair
or restoration of the Premises, even if compliance therewith necessitates
structural changes or improvements or results in interference with the use or
enjoyment of the Premises, or requires Tenant to carry insurance other than as
required by this Lease.

 

“Monetary Obligations” shall mean Rent and all other sums payable by Tenant
under this Lease to Landlord, to any third party on behalf of Landlord or to any
Landlord Indemnitee.

 

“Net Award” shall mean (a) the entire award payable to Landlord by reason of a
Condemnation whether pursuant to a judgment or by agreement or otherwise, or (b)
the entire proceeds of any insurance required under clauses (i), (ii) (to the
extent payable to Landlord), (iv), (v) or (vi) of Paragraph 16(a), as the case
may be, less any expenses incurred by Landlord or Tenant in collecting such
award or proceeds.

 

“Occupational Safety and Health Law” shall mean any Law in effect on the date of
this Agreement designed to provide safe and healthful working conditions and to
reduce occupational safety and health hazards.

 

“ODEQ” shall mean the Oklahoma Department of Environmental Quality.

 

“Partial Condemnation” shall mean any Condemnation of less than a substantial
portion of the Premises.

 

“Permitted Encumbrances” shall mean those covenants, restrictions, reservations,
liens, conditions and easements and other encumbrances, other than any Mortgage
or

 

4



--------------------------------------------------------------------------------

Assignment, listed on Exhibit “B” hereto (but such listing shall not be deemed
to revive any such encumbrances that have expired or terminated or are otherwise
invalid or unenforceable).

 

“Person” shall mean an individual, partnership, association, corporation or
other entity.

 

“Present Value” of any amount shall mean such amount discounted by a rate per
annum which is ten percent (10%).

 

“Responsible Party or Parties” shall mean the entity or entities responsible or
liable for any environmental contamination migrating to, through and from the
subsurface of the Premises, originating from offsite locations.

 

“State” shall mean the State of Oklahoma.

 

“Subsidiary” of any Person means a corporation a majority of the Voting Stock of
which is at the time owned, or the management of which is otherwise controlled,
directly or indirectly, through one or intermediaries, or both, by such Person.

 

“Surviving Obligations” shall mean any obligations of Tenant under this Lease,
actual or contingent, which arise on or prior to the expiration or prior
termination of this Lease or which survive such expiration or termination by
their own terms.

 

“Taking” shall mean (a) any taking or damaging of all or a portion of any of the
Premises (i) in or by condemnation or other eminent domain proceedings pursuant
to any Law, general or special, or (ii) by reason of any agreement with any
condemnor in settlement of or under threat of any such condemnation or other
eminent domain proceeding, or (iii) by any other means, or (b) any de facto
condemnation. The Taking shall be considered to have taken place as of the later
of the date actual physical possession is taken by the condemnor, or the date on
which the right to compensation and damages accrues under the law applicable to
the Premises.

 

[End of Page]

 

5